Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to communications filed 06/29/2022. Claims 1-2, 14 and 19 are amended. Claim 20 is cancelled. Claims 1-19 and 21 are currently pending in the application.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0022]), a computer readable storage medium (claims 14-20), as used herein, is not to be construed as being transitory signals per se.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim::
	Step 1: Statutory Category?
	Claim 1 is a method claim, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
January 2019 Guidance
[1] monitoring, by a computing device, information regarding a real-world environment of a user
Abstract Idea: monitoring information could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
 [2] wherein the monitoring comprises the computing device receiving the information regarding the real-world environment of the user from a wearable augmented reality device worn by the user and via a wireless network
Receiving information is insignificant post-solution activity (i.e., data gathering). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

The computing device and wearable augmented reality device and wireless network are additional non-abstract limitations. As claimed the computing device and wearable augmented reality device and wireless network are viewed as generic computers/computer components. 
[3] automatically detecting, by the computing device and based on the monitoring, when the real-world environment of the user includes real-world patterns that are correlated with patterns associated with a study topic
Abstract Idea: detecting information could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
and [4] causing , by the computing device, a display of information regarding the study topic in a user device based on the detecting, wherein the information comprises information regarding the study topic in the wearable augmented reality device based on the detecting, wherein the displayed information comprises information regarding the study topic appropriate for a current activity of the user.
Causing a display of information is insignificant post-solution activity (i.e., data display). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

The computing device and wearable augmented reality device are additional non-abstract limitations. As claimed the computing device and wearable augmented reality device are viewed as generic computers/computer components. 


	It is apparent that, other than reciting that the method is computerized, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the computing device, wearable augmented reality device and wireless network to implement the claimed steps does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the computing device, wearable augmented reality device and wireless network which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: ¶ 16: a user device (e.g., a wearable device, such as augmented reality glasses, smart contact lenses, or the like)…;  ¶ 48: In cloud computing node 10 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations…well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices;  ¶ 50:… in FIG. 1, computer system/server 12 in cloud computing node 10 is shown in the form of general-purpose computing device; ¶ 56:…local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N... ; ¶ 58; ¶ 59: computer system/server 12 in cloud computing node 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16…; ¶ 62:… a user device in connection with the user's environment (e.g., in an augmented reality wearable computing device, etc.)…;¶ 63:…a user device 210 (e.g., a wearable computing device, such as smart glasses or an augmented reality device)… ; ¶ 66:… the user device 210 corresponds to a wearable computing device (e.g., augmented reality glasses, smart contacts lenses, etc.). Additionally, or alternatively, the user device 210 includes a mobile communication device (e.g., a smart phone or a personal digital assistant (PDA)), a portable computer device (e.g., a laptop or a tablet computer), a desktop computer, and/or another type of computing device. In some embodiments, the user device 210 includes one or more sensors/camera devices that provide information regarding the user's physical real-world environment (e.g., video/images of a field of view of the environment, climate data regarding the environment, etc.). As described herein, the user device 210 communicates with the cognitive study topic recall system 220 to receive study topics related to the user's current physical real-world environment, and to display the study topics (e.g., in a computer, smartphone, or tablet display, within an augmented reality display, etc.); ¶ 67:… one or more computing devices (e.g., such as computer system/server…; ¶ 68:… provides information about the study topic for display in the user device 210 in connection with the user's environment (e.g., in an augmented reality wearable computing device, a smartphone, tablet, or computer display, etc.… ; ¶ 69:…the network 230 may include one or more wired and/or wireless networks; ¶ 70:…Devices of the environment 500 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections; ¶ 77:… the study topic presentation module 650 outputs the information regarding the study topic to the user device 210 for display by the user device 210 (e.g., in a virtual window within augmented reality glasses or smart contacts, a display of a smartphone, tablet, or computer, etc.)… ; ¶ 83:…the cognitive study topic recall system 220 outputs the information regarding the study topic to the user device 210 for display by the user device 210 (e.g., in a virtual window within augmented reality glasses or smart contacts, a display of a smartphone, tablet, or computer, etc.); ¶ 90:… deployment of a system can comprise one or more of: (1) installing program code on a computing device, such as computer system/server 12 (as shown in FIG. 1), from a computer-readable medium; (2) adding one or more computing devices to the computer infrastructure; and (3) incorporating and/or modifying one or more existing systems of the computer infrastructure to enable the computer infrastructure to perform the processes of the invention…It is apparent that the computing device, wearable augmented reality device and wireless network are recited as computers/computer components, performing generic computer functions. Taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. As noted in the table above, steps 2 and 4 of receiving and displaying data represent extra or post-solution activity (data gathering and data presentation) the courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; Bancorp Servs., LLC v. Sun Life Assur. Co. of Can., 771 F. Supp. 2d 1054, 1066 (E.D. Mo. 2011) aff'd, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . .are inconsequential data gathering and insignificant post solution activity”). The wireless network additional element simply indicates the limitation of “receiving the information…via a wireless network”, absent technological details, is a generic data reception step. Steps 1 and 3 of monitoring and detecting data are generic data analysis. As noted in above, this analyzing data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016). All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1269, 1271 (Fed. Cir. 2016) (“[T]he concept of delivering user-selected media content to portable devices is an abstract idea”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a); The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. The claim as a whole merely describes how to generally “apply” detecting patterns associated with a study topic of a user and displaying study topic appropriate for the user. See MPEP § 2106.05(f). Steps 2 and 4 (receiving information and causing a display of information) represent the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). As noted earlier, the Specification only spells out generic computer component. See Spec. (i.e., ¶¶ 16, 48, 62, 63, 66, 68, 70, 77,83, 90). It is clear from the Specification, including the claim language, that the claim focuses on an abstract idea, and not on any improvement to technology and/or a technical field. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the claimed method being computerized amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the computing device, wearable augmented reality device and wireless network in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above. Steps 2 and 4 (receiving information and causing a display of information) represent insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 1 and 3 of monitoring and detecting data are generic data analysis expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. Essentially, using a computer for receiving analyzing and presenting data amounts to electronic data query, retrieval and presentation — some of the most basic functions of a computer. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. These computer functions are generic, routine, conventional computer activity that is performed only for its conventional use. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”; also see SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (concluding claims were directed to the abstract idea of “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis”). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of data monitoring, receiving, detecting and causing display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Claim 14 is a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform steps comparable to those of method claim 1. In regard to the added limitation “detecting a motion in the user's real-world environment”, detecting data is receiving data (i.e., data gathering) which is insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, by definition, to detect is to discover or identify the presence or existence of. Under the broadest reasonable interpretation, detecting a motion in the user's real-world environment encompass observation and evaluation by a person. Displaying information is insignificant extra-solution activity. The Specification’s generic description of the computer readable storage medium, computing device, and wearable augmented reality device (see Specification, i.e., ¶¶ 16, 22, 26, 48, 50, 56, 58, 59, 62, 63, 66, 68, 73, 75, 77, 83, 88, 99) confirms that all of the claimed operations can be performed by conventional computer technology. Accordingly, claim 14 is rejected similarly to claim 1 under 35 U.S.C. § 101.
	In regard to independent claim 19:
	Step 1: Statutory Category?
	The preamble of Claim 19 recites “a system comprising:”, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 19/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 19
January 2019 Guidance
[1] a processor and a computer readable storage medium associated with a computing device
The processor, computer readable storage medium and computing device are additional non-abstract limitations. As claimed the processor, computer readable storage medium and computing device are viewed as generic computers/computer components.
[2] program instructions to monitor information regarding a user's real-world environment of a user
Abstract Idea: monitoring information could be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[3] program instructions to detect, based on the monitoring, when the real-world environment of the user includes real-world patterns that are correlated with patterns associated with a study topic
Abstract Idea: detecting information could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
The computing device is an additional non-abstract limitation. As claimed the computing device is viewed as a generic computer. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
and [4] program instructions to provide information regarding the study topic for display in a wearable augmented reality device based on the detecting, wherein the information regarding the study topic is superimposed with the user's real-world environment of the user in the wearable augmented reality device,
Providing/displaying information is insignificant post-solution activity (i.e., data display). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

The wearable augmented reality device is an additional non-abstract limitation. As claimed the wearable augmented reality device is viewed as a generic computer/computer component. 
and [5] program instructions to monitor user responses when the study topic is displayed
Abstract Idea: Monitoring user responses (biometric data responses, audible responses, user-inputted responses) is insignificant extra-solution activity (i.e., data gathering). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).
Alternatively: monitoring user responses could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
[6] wherein the monitoring the user responses is accomplished with multiple user devices
Abstract Idea: Monitoring user responses is insignificant extra-solution activity (i.e., data gathering). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

Alternatively: monitoring user responses could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
[7] program instructions to determine a level of comprehension or interest of the study topic based on the user responses
Abstract Idea: determining a level of comprehension or interest of the study topic based on the user responses could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
[8] program instructions to monitor biometric data of the user to determine a level of comprehension or interest of the study topic based on the user responses
Monitoring biometric data of the user is insignificant extra-solution activity (i.e., data gathering). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

Alternatively: monitoring biometric data of the user could be performed as mental steps (including an observation, evaluation, judgment, opinion). Also see 2019 Memorandum 52. In re Salwan, 681 Fed. App’x at 941 (mere automation of an abstract idea does not render claim patent eligible).
and [9] program instructions to modify a manner in which the study topic is displayed based on the level of comprehension or interest of the study topic, wherein the program instructions are stored on the computer readable storage medium for execution by the processor
Modifying the information displayed is insignificant post-solution activity (i.e., data display). Revised Guidance 55, n.31; see also MPEP § 2106.05(g).

The computer readable storage medium and processor are additional non-abstract limitations. As claimed the computer readable storage medium and processor are viewed as generic computer/computer components.


	The mere nominal recitation of the processor, computer readable storage medium associated with a computing device, wearable augmented reality device, and multiple user devices to implement the claimed steps does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	The processor, computer readable storage medium associated with a computing device, wearable augmented reality device, and multiple user devices are generic computer components, and storing information is insignificant extra-solution activity. See MPEP § 2106.05(g). The Specification confirms that all of the claimed operations can be performed by conventional computer technology (Specification, ¶¶ 16, 22, 26, 48, 50, 56, 58, 59, 62, 63, 66, 68, 73, 75, 77, 83, 88, 99). Accordingly, claim 19 is rejected similarly to claim 1 under 35 U.S.C. § 101 in steps  Step 2A – Prong 2 and Step 2B.
Dependent claims 2-13, 15-18 and 21 include all the limitations of respective independent claims 1, 14 and 19 upon which they depend and, as such, recite the same abstract idea(s) noted above for independent claims 1, 14 and 19. As claimed, the wearable augmented reality device (claims 2-4, 15 and 16), the sensor of the wearable augmented reality device (claim 2),  the repository (claim 5), the cloud environment (claim 12) are generic computer components, the at least one camera (claim 15). See Specification (¶¶16, 22, 26, 48, 50, 56, 58, 59, 62, 63, 66, 68, 73, 75, 77, 83, 88, 99). Obtaining data (claim 3) is receiving data (data gathering) which represents insignificant extra-solution activity. Alternatively, a human could obtain information since we humans use all five senses to observe the world around us. As noted earlier, displaying data (claims 4, 8-9, 16 and 21) (data presentation) is insignificant extra-solution activity.  Storing data (claim 5) (data gathering) is insignificant extra-solution activity. The above physical elements recited in the dependent claims provide a generic environment in which to carry out the abstract idea.  Furthermore, the claim limitations only provide more detailed limitations of the abstract idea, which do not make the abstract idea any less abstract. While the dependent claims may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea. Therefore, claims 2-13, 15-18 and 21 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
35 U.S.C. § 101 Rejection
	The Applicant’s arguments have been fully considered but they are not persuasive.
	Claims 1-13
	The Applicant essentially argues that “a human mind cannot "caus[e] ... a display of information regarding the study topic in the wearable augmented reality device." Such functionality cannot reasonably be "be performed in the mind, including with the aid of pen and paper," and does not simply constitute the implementation of a known practice using generic computer functions, particularly since a wearable augmented reality device is not a generic computer”. The Applicant’s arguments are not persuasive. It is well established that the use of a computer does not preclude a determination that a limitation is a mental process. MPEP § 2106.04(a)(2)(iii) (“As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).”). The Examiner finds nothing in the Specification, nor does Applicant references anything in the Specification, to support the assertion that the “wearable augmented reality device is not a generic computer”. Applicant’s Specification generally discloses “a user device (e.g., a wearable device, such as augmented reality glasses, smart contact lenses, or the like) which superimposes or displays a virtual window having information about a study topic in or around the user's field of view (or peripheral view) of the physical world” (¶ 16); “a user device in connection with the user's environment (e.g., in an augmented reality wearable computing device, etc.)” (¶ 62); ”a user device 210 (e.g., a wearable computing device, such as smart glasses or an augmented reality device) (¶ 63); “the user device 210 corresponds to a wearable computing device (e.g., augmented reality glasses, smart contacts lenses, etc.)… the user device 210 communicates with the cognitive study topic recall system 220 to receive study topics related to the user's current physical real-world environment, and to display the study topics (e.g., in a computer, smartphone, or tablet display, within an augmented reality display, etc.)” (¶ 66);  “provides information about the study topic for display in the user device 210 in connection with the user's environment (e.g., in an augmented reality wearable computing device, a smartphone, tablet, or computer display, etc.…” (¶ 68); “the study topic presentation module 650 outputs the information regarding the study topic to the user device 210 for display by the user device 210 (e.g., in a virtual window within augmented reality glasses or smart contacts, a display of a smartphone, tablet, or computer, etc.)” (¶ 77); ”the cognitive study topic recall system 220 outputs the information regarding the study topic to the user device 210 for display by the user device 210 (e.g., in a virtual window within augmented reality glasses or smart contacts, a display of a smartphone, tablet, or computer, etc.)” (¶ 83). Hence, Applicant’s Specification does not disclose a non-generic “wearable augmented reality device”. Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” Applicant’s Specification leaves no doubt the “wearable augmented reality device” is generic since as is clear from the Specification, there is no indication that the operations or components recited in the claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any asserted inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter
Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). 
Furthermore, the earliest functional AR systems that provided immersive mixed reality experiences for users were invented in the early 1990s, starting with the Virtual Fixtures system developed at the U.S. Air Force's Armstrong Laboratory in 1992. See WIKIPEDIA (https://en.wikipedia.org/wiki/Augmented_reality). Moreover, numerous patent publications have described techniques of using augmented reality devices. For example, Bannai et al. (US 20060170652 A1) discloses “an operator wears a HMD with a camera. The operator and an instructor in a remote site share an image from the camera. An instruction of the instructor is superimposed on the camera image to instruct an operation” (¶ 5); “giving an instruction from a remote site to an operator who wears an optical see-through HMD with a camera” (¶ 6); Xiao (US 20100240454 A1) discloses “video camera(s) might be mounted on the helmet (or HMD) to move together with user's head, to provide real time images of objects and people in their surrounding… mix these signals with virtual world signals…so that user can feel combined feeling of real world scenario and the virtual world”(¶¶ 52, 58, 71); Meglan et al. (US 20120045742 A1) discloses “the display 40 and camera system 50 are incorporated into a head-mounted display 1010 (HMD), as is commonly used and understood in the field of augmented reality. This allows the trainee 100 to move about the surrogate 20 and the image he/she sees is adjusted accordingly in real time. As the trainee's point of view changes, so does the point of view of the camera system 1050. The point of view of the output video feed provided to the HMD's display 1040 changes in real time to match the trainee's head movements. The program 90 updates the video signal outputted by the simulation in real time so that the view of the simulated wound 140 and blood hemorrhage 150 also follows the trainee's movements to continue to synchronize with the merged video signal from the camera system 1050 and simulation” (¶ 94); Zboray et al. (US 20130323695 A1) discloses “One or more video cameras 42 and other sensors 44 provided on, for example, a head-mounted display unit (HMDU) 40 worn by the person 10 provide data to a processing system 50 which reconstructs a position and orientation of a controller 60 (e.g., a spray controller) in relation to the platform 80 and the work piece 30 presented thereon. As the controller 60 is operated by the person 10, the processing system 50 generates virtual imagery of the controller 60 applying a virtual coating 70 to the work piece 30. The person 10 is able to interact with the augmented reality provided in the 3-D spray coating environment 100, for example, view and otherwise sense (e.g., see, feel and hear) the work piece 30, the controller 60 and the coating 70 as it is being applied” (¶ 19); Forutanpour et al. (US 20140081634 A1) discloses “An augmented reality (AR) device, such as AR glasses or, more generally, any form of wearable augmented reality device that includes a head mounted display (HMD) may allow a user to view real-world scenes superimposed with virtual objects (e.g., applications, text, graphics) displayed to the user by the HMD” (¶ 23); Nordstrom (US 20140282105 A1) discloses “or "point of view" sessions, wearable computer devices that include a camera input device and microphone input device may be worn on a user's person during the time the user is creating the session…an augmented reality visor that provides a view of a real-world environment augmented by computer-generated graphics may be used” (¶¶ 36, 38); AONUMA et al. (US 20160170480 A1) discloses “a technique called augmented reality (AR) for presenting, using a computer, information in addition to a real object, which is an object present in the real world. In the augmented reality, the information displayed in addition to the real object is called “virtual object” as well. The augmented reality is implemented in, for example, a head mounted display (hereinafter referred to as “HMD” or “head-mounted display device” as well). The HMD picks up an image of an outside scene with a camera, recognizes the image obtained by the image pickup, and generates or acquires a virtual object…the HMD superimposes a photographed image and a virtual object and causes the user to visually recognize the photographed image and the virtual object…” (¶ 6). The above references provide further evidence that the claimed invention uses the “wearable augmented reality device” for its intended purpose of capturing image data and displaying augmented reality information using the captured image data. Moreover, the courts have recognized receiving or transmitting data over a network claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). See MPEP 2106.05(d) (II). The Applicant does not direct attention to, and the Examiner fails to see, where the Specification provides that each component acts in an abnormal manner or outside of its ordinary capacity. The Applicant does not contend to have invented any of the claimed components or their basic functions or that those components, claimed generally, were unknown in the art as of the time of the invention. See Affinity Labs of Texas, LLC v. Amazon.com, Inc., 838 F.3d 1266, 1270 (Fed. Cir. 2016). Clearly, and contrary to Applicant’s assertions, the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing. The limitation “causing, by the computing device, a display of information regarding the study topic in a user device based on the detecting, wherein the information comprises information regarding the study topic in the “wearable augmented reality device…” is insignificant post-solution activity (i.e., data display). Revised Guidance 55, n.31; see also MPEP § 2106.05(g). The whole process of monitoring, receiving, detecting and displaying data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016). Furthermore, “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). “As a matter of law, narrowing or reformulating an abstract idea does not add ‘significantly more’ to it.” Id. at 1291; see also Berkheimer, 881 F.3d at 1370 (claims to performing the abstract idea of parsing and comparing data with conventional computer components lacked an inventive concept); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display and transmission is not inventive and amounts to instructions to apply the abstract idea using generic computer technology). The claims merely link the abstract idea recited to a particular technological environment. The Examiner maintains the claims do not integrate the judicial exception into a practical application.
	Claims 14-18
	Applicant argues that “the computing device of claim 14 cannot reasonably be
considered as a generic computer. Therefore, the steps of claim 14 cannot be interpreted as mental processes performed on a generic computer” and that “The recitation of the particular modules in claim 14 makes the computing device of claim 14 a particular machine. As such, claim 14 integrates the alleged judicial exception into a practical application because the claimed invention uses the alleged judicial exception in conjunction with a particular machine that is integral to the claim.” Applicant’s arguments are not persuasive. The amendment of claim 14 simply adds that each step is performed by a particular program of the computing device. This does not change the fact that each of the recited step operation is merely recited functionally at a high level of generality. The Examiner maintains the claims do not integrate the judicial exception into a practical application for reasons similar to those given earlier for claims 1-13.
	Claims 19 and 21
	The Applicant essentially argues that claim 19 “has been amended to recite program instructions to monitor biometric data of the user to determine a level of comprehension or interest of the study topic based on the user responses. Monitoring biometric data is not a mental process”. The Applicant’s arguments are not persuasive. The Applicant is respectfully reminded that “Information as such is an intangible,” hence abstract, and “collecting information, including when limited to particular content (which does not change its character as information), [i]s within the realm of abstract ideas.” Elec. Power, 830 F.3d at 1353 (citing cases). “[A]nalyzing information . . . by mathematical algorithms, without more” is an abstract idea. Id. at 1354 (citing cases,
including Parker v. Flook, 437 U.S. 584 (1978), and Gottschalk v. Benson, 409 U.S. 63 (1972)). The Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See Guidance, 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”); MPEP § 2106.04(a)(2)(III)(C); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper”), quoted in MPEP § 2106.04(a)(2)(III). Additionally, as to the data operated upon being “biometric data”, the courts have determined that “even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., 898 F.3d at 1168. The Examiner maintains the claims do not integrate the judicial exception into a practical application including reasons similar to those given earlier for claims 1-13.
Response to Arguments
	Applicant’s responses to the Examiner’s response to arguments presented in the Non-Final Rejection dated 03/29/2022 generally counters some of the court cases referenced by the Examiner. However, these responses to arguments generally do not add new arguments to establish patentability of the claims and, as such are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment to the claims. Additionally, the Examiner addresses what appear to be new arguments as follows.
	Applicant’s “raw data” remarks are not within the scope of the claims and are as a result moot. Nonetheless, the Examiner reiterates that “Information as such is an intangible,” hence abstract, and “collecting information, including when limited to particular content (which does not change its character as information), [i]s within the realm of abstract ideas.” Elec. Power, 830 F.3d at 1353 (citing cases). “[A]nalyzing information . . . by mathematical algorithms, without more” is an abstract idea. Id. at 1354 (citing cases, including Parker v. Flook, 437 U.S. 584 (1978), and Gottschalk v. Benson, 409 U.S. 63 (1972)). 
	Applicant’s reference to Bascom is misplaced. In Bascom, the Federal Circuit held that “[t]he inventive concept described and claimed . . . is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.” Bascom, 827 F.3d at 1350. The court explained that the remote location of a filtering tool having customizable user-specific filtering features provides the filter tool with both the benefits of a filter on a local computer and the benefits of a filter on the ISP server, which is a technical improvement over prior art ways of filtering content. Id. at 1350-51. Here, the Applicant’s rely on "automatically detecting, by the computing device and based on the monitoring, when the real-world environment of the user includes real-world patterns that are correlated with patterns associated with a study topic" and "causing, by the computing device, a display of information regarding the study topic in the wearable augmented reality device based on the detecting, the wearable augmented reality device comprises a wearable augmented reality device”. Humans have long visually/audibly detected and monitored information (data analysis). For example, assuming a class is attending a sporting event, such as basketball or baseball as a class field trip, a teacher would very likely indicate to a student, motions of a ball correlated to the student’s recent study of parabolic motions from the student’s real-world experience of watching the sporting event. For example, when a basketball is thrown into the basket, the ball travels a parabolic trajectory and then goes into the basket. The Applicant is respectfully reminded that even if the techniques are groundbreaking, innovative, or brilliant, that is not enough for eligibility. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018) (“[P]atent law does not protect such claims[, i.e., claims to an asserted advance in the realm of abstract ideas], without more, no matter how groundbreaking the advance.”). Additionally, as shown above, the use of the wearable augmented reality device to display information reflects the use of a generic computer-based component as expected. Hence, the Applicant has not shown a non-conventional, non-generic arrangement regarding the generic non-abstract limitations of generic computer components: “computing device”, “wearable augmented reality device”, and “network”. Hence, the claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer or network, as was seen by the court in BASCOM.
	Applicant’s reference to Diamond v. Diehr is misplaced. There is no transformation in the instant claims. Diamond v. Diehr illustrates the distinction. The Court held that a mathematical equation, by itself, was not patent-eligible subject matter even if it was limited to a particular technological environment or was used with “insignificant post-solution activity.” Diamond v. Diehr, 450 U.S. 175, 191–92 (1981). However, the use of that equation in a process of curing rubber beginning by loading a mold and ending by opening of the press to produce a synthetic rubber product that was perfectly cured and unknown in the art was patent-eligible. Id. at 192–93 & n.15. Displaying information resulting from a mental process (extra-solution activity) without more  is in no way analogous to “the use of that equation in a process of curing rubber beginning by loading a mold and ending by opening of the press to produce a synthetic rubber product”.
	Applicant’s remark regarding Example 37 that “the analogous part of
the instant invention is the automated detection of patterns and determination to display study topics in a wearable augmented reality device” is not persuasive. Displaying information resulting from a mental process (extra-solution activity) without more is in no way analogous to moving an icon based on a determination of usage of that icon.
Conclusion
Applicant’s assertions rely on earlier arguments and are, as a result, moot as these arguments are already addressed above. 

In view of the foregoing, the Examiner maintains claims 1-19 and 21 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715